UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7424



LYNN JEFFREY CHRONISTER,

                                             Petitioner - Appellant,

          versus


MICHAEL W. MOORE, Director, South Carolina
Department of Corrections; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Joseph F. Anderson, Jr., District
Judge. (CA-98-3372-4-17BF)


Submitted:   January 20, 2000             Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lynn Jeffrey Chronister, Appellant Pro Se.     Donald John Zelenka,
Chief Deputy Attorney General, Columbia,       South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lynn Jeffrey Chronister seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C.A. §

2254 (West 1994 & Supp. 1999), and denying his motion for recon-

sideration.   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny Chronister’s motion

for a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Chronister v. Moore, No. CA-

98-3372-4-17BF (D.S.C. Sept. 23 & Oct. 15, 1999). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                             DISMISSED




                                   2